Citation Nr: 1803269	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1. Entitlement to an effective date prior to January 26, 2005, for the grant of service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and spouse 


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from  January 1967 to February 1972, and from May 1972 to November 1978.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In October 2017, the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. In August 2005, the RO granted service connection for PTSD, and established an effective date of January 26, 2005, the date in which the claim was filed with the RO.

2. In June 2008, more than one year after the August 2005 decision as to the grant of service connection for PTSD, the Veteran filed a freestanding claim for an earlier effective date for the grant of service connection for PTSD.


CONCLUSIONS OF LAW

1. The August 2005 rating decision granting service connection for PTSD and assigning an effective date of January 26, 2005 is final. 38 U.S.C. § 7105 (West 2014).

2. The claim of entitlement to an earlier effective date for service-connected PTSD, prior to January 26, 2005, is dismissed as untimely filed. 38 U.S.C. § 7105; Rudd v. Nicholson, 20 Vet. App. 296 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the Veteran filed a claim for service connection for anxiety in December 1978.  In a February 1979 rating decision, the claim was denied based on a failure to report for the scheduled VA examination.  The Veteran did not file a Notice of Disagreement (NOD) within one year of this decision; therefore, the decision became final.  In October 2002, the Veteran filed a claim for service connection for PTSD, and was denied entitlement in a December 2002 rating decision.  The Veteran did not file an NOD within one year of this decision; therefore, the decision became final.  On January 26, 2005, the Veteran filed a claim for service connection for PTSD, which was granted in an August 2005 rating decision, and assigned an effective date of January 26, 2005, the date in which the Veteran filed a his claim.  In June 2008, the Veteran filed a claim for entitlement to an earlier effective date for service-connected PTSD, prior to January 26, 2005.  

The Board notes that the Veteran filed an informal claim for an earlier effective date for his service-connected PTSD in June 2008, however, it appears that the RO did not acknowledge the claim at that time.  Indeed, the RO did not acknowledge the Veteran's claim for entitlement to an earlier effective date for his service-connected PTSD until September 2012.  The Board acknowledges that both the June 2008 and September 2012 assertions of entitlement to an earlier effective date each occurred well after a year from the date of issuance of the August 2005 rating decision, which granted service connection for PTSD.  Thus, both the June 2008 and September 2012 contentions, represent freestanding claims for an earlier effective date.  Such a claim would be contrary to the principle of finality set forth in 38 U.S.C. § 7105 regardless of whether the claim arose in June 2008 or September 2012.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2017).
However, the Board observes that there is no such thing as a freestanding claim for an earlier effective date, because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C. § 7105. See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, applicable law afforded the Veteran one year after the issuance of the August 2005 rating decision to file a formal appeal of the August 2005 rating decision, which as stated above, granted service connection for PTSD, and assigned an effective date of January 26, 2005.  38 C.F.R. § 20.302 (2017).  Because the Veteran did not file a timely formal appeal, the effective date assigned by the August 2005 rating decision is final.

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).  Previous determinations that are final and binding, including decisions regarding service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  In this case, the Veteran is precluded from filing an additional earlier effective date claim, other than on the basis of CUE.

Accordingly, the Board finds that the Veteran's free-standing claim of entitlement to an earlier effective date for PTSD is dismissed without prejudice to the Veteran filing a subsequent CUE claim.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


ORDER

The claims of entitlement to an earlier effective date for service-connected PTSD, prior to January 26, 2005, is dismissed.  



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


